Citation Nr: 1636609	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-28 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1953 to January 1974.  He died in September 2011.  The Appellant is claiming as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded the Veteran's appeal in May 2015 for a medical opinion pertaining to the Veteran's cause of death.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 


FINDINGS OF FACT

1.   The Veteran died on September [redacted], 2011.  The Veteran's death certificate lists chronic obstructive pulmonary disease (COPD) as his cause of death.  

2.   At the time of the Veteran's death, service connection was in effect for fracture, right navicular bone; tinnitus; otitis media; hemorrhoids; hernia, inguinal left; and scars of the neck. 

3.   The Veteran's COPD is not causally or etiologically due to service, to include exposure to herbicides.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.   Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include diabetes mellitus, and ischemic heart disease.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, service connection may also be established with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Exposure to Agent Orange may also be conceded on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases.  M21-1 MR IV.ii.2.C.10.q.  VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

The Appellant contends that exposure to Agent Orange is responsible for the Veteran's complaints of respiratory troubles while in service and later his COPD, which ultimately caused his death.  

The Veteran died in September 2011 from COPD.  See September 2011 Death Certificate.  At the time of the Veteran's death, service connection was in effect for fracture, right navicular bone; tinnitus; otitis media; hemorrhoids; hernia, inguinal left; and scars of the neck.  

The Veteran's service personal records document service in Thailand in September 1967 to February 1968.  The records confirm that the Veteran was on the flight line delivering supplies.  Specifically, the Veteran's duty title was storage and issue specialist.  The Veteran's service personal records indicate that the Veteran was stationed at the Korat air base.  However, because the Veteran did not have any of the listed military occupational specialties and the Appellant has not otherwise established that the Veteran served near the air base perimeter, exposure to Agent Orange is not shown.

Additionally, the Board notes that even assuming exposure to Agent Orange, COPD is not an enumerated disease associated with exposure to Agent Orange.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

While the Veteran's service treatment records do not show evidence of complaint, treatment for, or a diagnosis of COPD during service, they do show that the Veteran was treated on multiple occasions for respiratory disorders.  Specifically, the Veteran was seen repeatedly for coughing in September 1957.  Initially in September 1957 it was noted that the cough had been present for two weeks and his suptum had red blood.  He was seen a total of at least four times that month.  An x-ray from September 1957 noted prominent vascular markings and pulmonary cone [?] fullness.  The Veteran was again seen in December 1957, at which time it was noted that he had malaise, fever, cough and headache. 

A June 1960 service medical record indicates that the Veteran was hospitalized for five days for pneumonia and bronchitis.  A July 1960 X-ray report notes that the Veteran had a history of hemoptysis for three days and bronchitis.  It was noted that on X-ray the BV markings were quite prominent bilaterally.  It was concluded that the findings were consistent with chronic bronchitis.  The Veteran was also treated in April 1967 for an acute diffuse upper respiratory infection, organism undetermined. 

In May 2015, the Board sought an opinion as to whether the cause of the Veteran's death was related to service.  Such opinion was obtained in September 2015.  The examiner determined that the Veteran's COPD was solely due to his history of extensive tobacco use and was not related to, caused by, or aggravated by any respiratory condition which occurred while in service.  The examiner noted that at the time of discharge from service, there was no objective evidence of any ongoing, chronic, underlying lung condition attributable to events which were incurred while in the military.  The examiner indicated that after review of the records, there is no objective evidence to support or suggest that the Veterans COPD was related to his respiratory complaints while in service or was proximately due to or the result of service.  The examiner noted that while in service, the Veteran had an episode of bronchitis/pneumonitis with complete resolution but there was no evidence of chronic, ongoing respiratory problems while in service.  The examiner noted that service treatment records document resolution of the Veteran's bronchitis/pneumonitis and diagnostic studies of chest x-rays following treatment for the bronchitis/pneumonitis revealed no significant abnormalities in the lungs.

Additionally, even assuming that the evidence showed the Veteran was exposed to herbicides, which it has not, the Board notes that after reviewing the Veteran's claims file, the May 2015 examiner found that the Veteran's COPD was not related to, caused by, or aggravated by herbicide exposure in Thailand.

The Board accords great probative weight to the May 2015 VA examiner's opinion as it is predicated on a review of the record, which includes the Appellant's statements that the Veteran's chronic respiratory problems were caused by exposure to Agent Orange in service and then led to his COPD, which later was the cause of the Veteran's death.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Therefore, the Board accords great probative weight to such an opinion.  Moreover, there is no medical opinion to the contrary.

The Board acknowledges the Appellant's contentions that the Veteran's in-service respiratory complaints were because of Agent Orange exposure and Agent Orange exposure eventually lead to the Veteran's COPD, which was the cause of his death.  In this regard, the Board finds that the etiology of the Veteran's COPD may not be competently addressed by lay evidence, and therefore, the Appellant's opinion is nonprobative evidence.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, the Board notes that the examiner considered the theory that the Veteran's COPD was caused by Agent Orange, even though the Appellant has not been able to establish that the Veteran was in fact exposed to Agent Orange.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim that the cause the Veteran's death was related to a service-connected disability or an injury or disease incurred in or aggravated by active duty service.  Therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


